Appellant brought this action for salary due him as clerk of the St. Joseph Circuit Court for the years 1930, 1931, and 1932. From the judgment against him he has perfected this appeal. The questions presented are substantially identical with those inCrowe v. Board of Com'rs of St. Joseph County et al. (1936),ante 404, 3 N.E.2d 76, and upon authority of that case the judgment is reversed, with instructions to overrule the demurrer, which challenges the complaint for insufficiency of facts, and for further proceedings not inconsistent with that opinion.
 *Page 1